Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Response to Arguments
The amendment filed 3/30/2022 has been entered. Claims 1-20 remain pending in the application. Regarding Applicant’s response labeled “Clam Rejections – 35 U.S.C. §112, sixth paragraph”, (see Response filed 3/30/2022 [page 7 paragraph 3]-[page 8 paragraph 2]), Examiner provides an interpretation of a limitation of claim 1, and not a rejection. Examiner agrees to apply the broadest reasonable interpretation in light of the specification (See MPE 2111), but merely provides one possible interpretation under the broadest reasonable interpretation standard. Because there is no disagreement, the argument is moot. Regarding Applicant’s response labeled “Claim Rejections – 35 U.S.C. §112, first paragraph” (see Response filed 3/30/2022 [page 8 paragraph 3]-[page 8 paragraph 5]), Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. Examiner rejected claim 5 for incorporating new matter because in the context of the Specification “re-train” is a species of the genus “to update”, and the embodiment species of retraining based on an accuracy assessment of audit information is not taught.  With regard to the 35 U.S.C. 103 rejection, Applicant agrees that the amended claim is not taught by the art of reference, which necessitated a new search. The updated rejection is provided below.
 Regarding Applicant’s response to the interpretation of “surrogate digital model”, Examiner provided an interpretation of “surrogate digital model” because the limitation “surrogate model” was amended to “trained surrogate digital model” or simply “surrogate digital model” throughout claim 1. This interpretation was not meant as a 35 U.S.C. 112(f) interpretation nor was it intended as a rejection. When evaluating the scope of a claim, Examiner must consider every limitation in the claim. See MPEP 2103. To promote clarity of the record, Examiner provided an interpretation of claim 1, specifically with the addition of the word “digital” throughout the claim. SEE MPEP 2111 - The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description). The interpretation was used to help map the amended claim limitations in the previous prior art rejection. Applicant amended around the prior art that taught “trained surrogate digital model”, so the issue of interpreting this claim language is moot. 
	Regarding Applicant’s argument “updating the surrogate model to improve performance is understood by a person of ordinary skill in the art as re-training the surrogate model with new information”, (see Response filed 3/30/2022 [page 8 paragraph 4 lines 8-10]), Examiner disagrees. 
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). See MPEP 2163(I)(B). The phrase “update the surrogate model based on an accuracy assessment 558 of the audit information (e.g., to improve performance of the model and/or the creation of future models)” (see Specification [0034] lines 10-11) may be interpreted to include the species of retraining, but within the context of the specification, “update” is a broad genus term that covers multiple species of updating. The term “update” or “updating” is used throughout the Specification whereas “re-train” is used once in a very specific context, (See Specification [0039] line 7). While some of the species of “update” may inherently include retraining others do not. For example, updating the surrogate model could refer to updating the surrogate model referenced in column 908 of Table 900 to refer to a different model as is the case between rows 1 and 2 of table 900, (see Specification [0046]-[0047]). The updated model may already be trained in such a case. Update may also refer to a subject matter expert manually updating the workflow, inputs, or outputs via user interface 452, and then system 400 automatically updating the DOE operating points and subsequent surrogate models as appropriate, (Specification [0031] lines 5-8). The specification also uses the word “update” in contrast with the word “evolve” to distinguish how a surrogate model may be either “updated” or “evolved” with new inputs, (Specification [0051] line 9). In light of the many ways that the specification describes updating the surrogate model, the embodiment is considered directed to a genus, and as described by MPEP 2163 under the written description requirement, a genus embodiment does not support species embodiments.

Claims Interpretations that invoke 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the “surrogate model creation engine” uses the generic placeholder “engine”, uses the linking term “configured to” modified by functional language, and is not supported by sufficient structural language to perform the claimed functions. The surrogate model creation engine will therefore be interpreted as comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network, (Specification [0041] lines 4-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the limitation “configured to receive subsequent audit information” in conjunction with “retrain based on an accuracy assessment of the audit information” seems to be new matter.  Paragraph [0034] of the Specification and FIG. 5 describes receiving audit information and updating the surrogate model based on an accuracy assessment 558 of the audit information. FIG. 6 describes a loop that can be construed as re-training (S680, S692, S640, S650, S660), but does not describe “receiving subsequent audit information associated with operation of the industrial asset”. Paragraph [0039] describes re-training the surrogate model when “field experience with an industrial asset” does not match which is taken as the support for the amendment to claim 1, but nothing regarding “receiving subsequent audit information”. The prior version of the claim was supported by paragraph [0034], where update is further defined as “e.g., to improve performance of the model and/or the creation of future models”, (Specification [0034] line 11). The Response filed 11/24/2021 does not appear to show an intent to change the supporting paragraph by providing other supporting paragraphs, so this rejection is necessitated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (Wagner) in view of U.S. Pub. 2018/0165604 (Minkin) in further view of "Pumping optimization of coastal aquifers based on evolutionary algorithms and surrogate modular neural network models" (Kourakos)
With respect to claim 1, Wagner teaches A surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3): a user interface operative to interact with a subject matter expert via a subject matter device (user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50, [0044] lines 1-4), and a surrogate model creation engine, coupled to the user interface, adapted to (ui 80 configured to enable an operator 90 to interface with artificial intelligence testing tool 50, [0044] lines 1-5): to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10; example response surface across a design space is shown in FIG. 3, [0074] lines 1-6), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset, arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used outside of a range of the response surface, receive updated field data from the industrial asset; and automatically re-train the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15) automatically execute the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset, arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used outside of a range of the response surface, receive updated field data from the industrial asset; and automatically re-train the trained surrogate digital model with the updated field data.
However, Kourakos teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train surrogate modular neural network models, [Abstract] lines 1-8; each subnetwork predicts concentration in only one monitoring well based on a few pumping wells, and the rate of the pumping of each observation well within a control area is an input to each subnetwork, [page 508 col 2 paragraph 4 lines 1-9]); and train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (known input-output training samples are fed to the ANNs using automated Bayesian regularization procedure, [page 510 col 2 paragraph 2 lines 3-11]; after training, the ANN can be used as a surrogate model for replacing the numerical model, [page 511 col 1 paragraph 1 lines 1-2]), arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (develop subnetwork modules in the pumping management application, [page 51 col 1 paragraph 2 lines 1-8]; where each subnetwork has a control area dependent on the response range of each input, [page 512 col 1 paragraph 3 lines 1-6]; the ANNs are very fast allowing for 125,258 function evaluations in about 10 min, [page 517 col 1 paragraph 4 lines 3-6]); in response to the trained surrogate digital model being used outside of a range of the response surface (there are two distinct cases that involve network retraining, [page 512 col 1 paragraph 5 cline 1]; the second one is in response to one of the subnetworks violating a constraint, [page 512 paragraph 1 line 7]; authors have redefined violating constraints c^max or h^min as a penalty function that extends the definition of the objective function outside the domain of feasibility, [page 509 col 2 paragraph 2 lines 32-40]), receive updated field data from the industrial asset (control area is improved based on gathered real data, [page 512 col 2 paragraph 2 line 4]); and automatically re-train the trained surrogate digital model with the updated field data (when new points exceed a specific number, retrain subnetworks that do not perform well, [page 515 col 1 paragraph 2 lines 11-13]; this means evaluating the subset of solutions using the numerical model, [page 515 col 1 paragraph 2 line 10]; which allows for calculating the iso-concentration surface c^max set to at least 10m (h^min = 10m), [page 515 col 2 paragraph 3 lines 1-12]; using regular field measurements collected in ongoing field research, [page 515 col 2 paragraph 2 lines 2-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Kourakos because of a teaching, suggestion or motivation. Wagner discloses a system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, (Wagner [0047] line 8). Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G over the domain X, (Wagner [0047]-[0048]). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Using FIG. 3, Kourakos first describes search interval adaption where an initial ANN is trained with a limited training sample, and new points in the vicinity of the optimal solution are used to retrain the ANN, (Kourakos, [page 511 col 1 paragraph 3 lines 1-19], which is a similar idea to the active learning described in Wagner, (Wagner [0060]-[0061]). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Rather than retraining a global ANN, Kourakos teaches first training a set of moduler subnetworks, performing searches on new points using these subnetworks, and retraining only subnetworks that do not perform well, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Kourakos further describes that each modular subnetwork is limited to a control area, but the control area changes as inputs are added or removed, (Kourakos [page 512 col 1 paragraph 3 lines 1-13]). There are significant benefits to using this system in an actual case study, which describes adding and removing inputs to the subnetworks (Kourakos [page 515 col 2 paragraph 5 line 12]-[page 517 col 1 paragraph 2 line 8]). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully monitoring and controlling the well pumps in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the ANN subnetworks that can be trained and re-trained in Kourakos, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Therefore, it would have been obvious to combine Wagner in view of Minkin with Kourakos to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach a repository data store to contain the scripted physics-based model workflow for subsequent access and modification. 
However, Minkin teaches a repository data store to contain the scripted physics-based model workflow (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset. Minkin teaches that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm kinematics, (Minkin, [0278] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art. Therefore, it would have been obvious to combine Wagner in view of Minkin with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 2, as noted above. Wagner further teaches wherein the repository data store further contains at least one of: (i) metadata about the scripted physics-based model workflow, (ii) an industrial asset identifier, (iii) a user identifier, (iv) a software tool identifier, (v) an operating point (M&S data 40 in data storage 70, [0043] lines 7-8; and operating points are sample points stored in M&S data 40, [0049] lines 5-6), (vi) a range of operating points, (vii) a release date, (viii) a release version, and (ix) uncertainty data. 

With respect to claim 4, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 3 as noted above. Wagner also teaches, wherein the repository data store is a searchable database (search regions of interest in a simulation under test (i.e., M&S data 40), [0045] lines 8-10; data storage 70 is a database, [0091] line 14) adapted to be accessed and updated by subject matter experts (operator may use interface to alter steps associated with cyclic evaluation, [0095]).

With respect to claim 6, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein at least one of the execution of the scripted physics-based model workflow and an execution of the machine learning process are associated with at least one of: (i) a high-performance computing center, and (ii) a cloud-based computing environment (analysis terminal 60 could be a cloud based service, [0043] lines 16-19).

	With respect to claim 7, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

	With respect to claim 8, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

With respect to claim 9, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Kourakos teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (pumping management application, [page 512 col 2 paragraph 2 line 1]), (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Kourakos because of a teaching, suggestion or motivation. Wagner discloses a system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, (Wagner [0047] line 8). Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G over the domain X, (Wagner [0047]-[0048]). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Using FIG. 3, Kourakos first describes search interval adaption where an initial ANN is trained with a limited training sample, and new points in the vicinity of the optimal solution are used to retrain the ANN, (Kourakos, [page 511 col 1 paragraph 3 lines 1-19], which is a similar idea to the active learning described in Wagner, (Wagner [0060]-[0061]). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Rather than retraining a global ANN, Kourakos teaches first training a set of moduler subnetworks, performing searches on new points using these subnetworks, and retraining only subnetworks that do not perform well, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Kourakos further describes that each modular subnetwork is limited to a control area, but the control area changes as inputs are added or removed, (Kourakos [page 512 col 1 paragraph 3 lines 1-13]). There are significant benefits to using this system in an actual case study, which describes adding and removing inputs to the subnetworks (Kourakos [page 515 col 2 paragraph 5 line 12]-[page 517 col 1 paragraph 2 line 8]). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully monitoring and controlling the well pumps in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the ANN subnetworks that can be trained and re-trained in Kourakos, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Therefore, it would have been obvious to combine Wagner in view of Minkin with Kourakos to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model is associated with a defined space of solution points (operator may define a region of interest, [0037] lines 7-9; [0038] lines 13-16).

With respect to claim 12, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner does not teach a license control key configured to allocate components of the scripted physics- based model workflow to a cloud computing environment in accordance with software licenses associated with each component and an optimization routine.
	However, Minkin teaches a license control key (Authentication/authorization module 1370, [0329] lines 2-3) configured to allocate components of the scripted physics-based model workflow to a cloud computing environment in accordance with software licenses associated with each component (allows access to sandboxes, [0329] lines 5-6; administrators and users that are registered may be assigned or otherwise work in user sandboxes 1366, which can include one or more domains 1364 that may be private, semi-private, or public. As such, web clients may be able to authenticate and use one or more solutions 1364 at a time within these domains 1362, [0328] lines 10-18); and an optimization routine (synchronize contents with engine, [0329] lines 4-5). 
It would have been obvious to one skilled in the art before the effective filing date to combined Wagner in view of Kourakos with Minkin because this is applying a known technique (access control of sandboxes) to a known device (Wagner) ready for improvement to yield predictable results. Wagner is the base reference that teaches all limitations except for an access control policy for managing users. Wagner is ready for improvement because Wagner has multiple clients accessing the system, (Wagner, see FIG. 1). Minkin teaches a known technique of authentication/authorization of sandboxes to allow access control (Minkin, [0329] lines 1-2). One having ordinary skill in the art would have recognized that applying the known technique in Minkin of providing an authentication/authorization module would yield the predictable result of making the clients of Wagner have private web access to sandboxed portions of analysis terminal 60, (Minkin, [0329] lines 1-6). Therefore, it would have been obvious to combine Wagner in view of Kourakos with Minkin to a person having ordinary skill in the art.

With respect to claim 13, Wagner teaches A method associated with a surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used outside of a range of the response surface, receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used outside of a range of the response surface, receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Kourakos teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train surrogate modular neural network models, [Abstract] lines 1-8; each subnetwork predicts concentration in only one monitoring well based on a few pumping wells, and the rate of the pumping of each observation well within a control area is an input to each subnetwork, [page 508 col 2 paragraph 4 lines 1-9]); and training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (known input-output training samples are fed to the ANNs using automated Bayesian regularization procedure, [page 510 col 2 paragraph 2 lines 3-11]; after training, the ANN can be used as a surrogate model for replacing the numerical model, [page 511 col 1 paragraph 1 lines 1-2]), arranging to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (develop subnetwork modules in the pumping management application, [page 51 col 1 paragraph 2 lines 1-8]; where each subnetwork has a control area dependent on the response range of each input, [page 512 col 1 paragraph 3 lines 1-6]; the ANNs are very fast allowing for 125,258 function evaluations in about 10 min, [page 517 col 1 paragraph 4 lines 3-6]); in response to the trained surrogate digital model being used outside of a range of the response surface (there are two distinct cases that involve network retraining, [page 512 col 1 paragraph 5 cline 1]; the second one is in response to one of the subnetworks violating a constraint, [page 512 paragraph 1 line 7]; authors have redefined violating constraints c^max or h^min as a penalty function that extends the definition of the objective function outside the domain of feasibility, [page 509 col 2 paragraph 2 lines 32-40]), receiving updated field data from the industrial asset (control area is improved based on gathered real data, [page 512 col 2 paragraph 2 line 4]); and automatically re-training the trained surrogate digital model with the updated field data (when new points exceed a specific number, retrain subnetworks that do not perform well, [page 515 col 1 paragraph 2 lines 11-13]; this means evaluating the subset of solutions using the numerical model, [page 515 col 1 paragraph 2 line 10]; which allows for calculating the iso-concentration surface c^max set to at least 10m (h^min = 10m), [page 515 col 2 paragraph 3 lines 1-12]; using regular field measurements collected in ongoing field research, [page 515 col 2 paragraph 2 lines 2-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Kourakos because of a teaching, suggestion or motivation. Wagner discloses a system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, (Wagner [0047] line 8). Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G over the domain X, (Wagner [0047]-[0048]). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Using FIG. 3, Kourakos first describes search interval adaption where an initial ANN is trained with a limited training sample, and new points in the vicinity of the optimal solution are used to retrain the ANN, (Kourakos, [page 511 col 1 paragraph 3 lines 1-19], which is a similar idea to the active learning described in Wagner, (Wagner [0060]-[0061]). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Rather than retraining a global ANN, Kourakos teaches first training a set of moduler subnetworks, performing searches on new points using these subnetworks, and retraining only subnetworks that do not perform well, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Kourakos further describes that each modular subnetwork is limited to a control area, but the control area changes as inputs are added or removed, (Kourakos [page 512 col 1 paragraph 3 lines 1-13]). There are significant benefits to using this system in an actual case study, which describes adding and removing inputs to the subnetworks (Kourakos [page 515 col 2 paragraph 5 line 12]-[page 517 col 1 paragraph 2 line 8]). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully monitoring and controlling the well pumps in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the ANN subnetworks that can be trained and re-trained in Kourakos, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Therefore, it would have been obvious to combine Wagner in view of Minkin with Kourakos to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 13, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach placing the scripted physics-based model workflow into a repository data store for subsequent access and modification. 
However, Minkin teaches placing the scripted physics-based model workflow into a repository data store (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Kourakos with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset. Minkin teaches that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then edited or re-used by users, (Minkin, [0182] lines 11-14). Minkin further teaches that such workflows may be stored in database (Minkin, [0227] lines 1-4). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), and storing the workflows so those workflows may be re-used and edited, (Minkin, [0182] lines 11-14). Therefore, it would have been obvious to combine Wagner in view of Kourakos with Minkin to a person having ordinary skill in the art.

With respect to claim 16, Wagner teaches A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method associated with a surrogate model creation computer system, the method comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]; stored in computer-readable memory, [0086] lines 25-31): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8); and validating the trained surrogate digital model against the scripted physics-based model workflow (operation 120 may include computing error with respect to data partitions, which is used to determine whether to keep or eliminate some meta-models for subsequent iterations, [0050]).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Kourakos teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train surrogate modular neural network models, [Abstract] lines 1-8; each subnetwork predicts concentration in only one monitoring well based on a few pumping wells, and the rate of the pumping of each observation well within a control area is an input to each subnetwork, [page 508 col 2 paragraph 4 lines 1-9]); and training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (known input-output training samples are fed to the ANNs using automated Bayesian regularization procedure, [page 510 col 2 paragraph 2 lines 3-11]; after training, the ANN can be used as a surrogate model for replacing the numerical model, [page 511 col 1 paragraph 1 lines 1-2]), arranging to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (develop subnetwork modules in the pumping management application, [page 51 col 1 paragraph 2 lines 1-8]; where each subnetwork has a control area dependent on the response range of each input, [page 512 col 1 paragraph 3 lines 1-6]; the ANNs are very fast allowing for 125,258 function evaluations in about 10 min, [page 517 col 1 paragraph 4 lines 3-6]); in response to the trained surrogate digital model being used outside of a range of the response surface (there are two distinct cases that involve network retraining, [page 512 col 1 paragraph 5 cline 1]; the second one is in response to one of the subnetworks violating a constraint, [page 512 paragraph 1 line 7]; authors have redefined violating constraints c^max or h^min as a penalty function that extends the definition of the objective function outside the domain of feasibility, [page 509 col 2 paragraph 2 lines 32-40]), receiving updated field data from the industrial asset (control area is improved based on gathered real data, [page 512 col 2 paragraph 2 line 4]); and automatically re-training the trained surrogate digital model with the updated field data (when new points exceed a specific number, retrain subnetworks that do not perform well, [page 515 col 1 paragraph 2 lines 11-13]; this means evaluating the subset of solutions using the numerical model, [page 515 col 1 paragraph 2 line 10]; which allows for calculating the iso-concentration surface c^max set to at least 10m (h^min = 10m), [page 515 col 2 paragraph 3 lines 1-12]; using regular field measurements collected in ongoing field research, [page 515 col 2 paragraph 2 lines 2-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Kourakos because of a teaching, suggestion or motivation. Wagner discloses a system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, (Wagner [0047] line 8). Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G over the domain X, (Wagner [0047]-[0048]). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Using FIG. 3, Kourakos first describes search interval adaption where an initial ANN is trained with a limited training sample, and new points in the vicinity of the optimal solution are used to retrain the ANN, (Kourakos, [page 511 col 1 paragraph 3 lines 1-19], which is a similar idea to the active learning described in Wagner, (Wagner [0060]-[0061]). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Rather than retraining a global ANN, Kourakos teaches first training a set of moduler subnetworks, performing searches on new points using these subnetworks, and retraining only subnetworks that do not perform well, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Kourakos further describes that each modular subnetwork is limited to a control area, but the control area changes as inputs are added or removed, (Kourakos [page 512 col 1 paragraph 3 lines 1-13]). There are significant benefits to using this system in an actual case study, which describes adding and removing inputs to the subnetworks (Kourakos [page 515 col 2 paragraph 5 line 12]-[page 517 col 1 paragraph 2 line 8]). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully monitoring and controlling the well pumps in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the ANN subnetworks that can be trained and re-trained in Kourakos, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Therefore, it would have been obvious to combine Wagner in view of Minkin with Kourakos to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

With respect to claim 18, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

With respect to claim 19, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 16, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Kourakos teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (pumping management application, [page 512 col 2 paragraph 2 line 1]), (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Kourakos because of a teaching, suggestion or motivation. Wagner discloses a system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, (Wagner [0047] line 8). Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G over the domain X, (Wagner [0047]-[0048]). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Using FIG. 3, Kourakos first describes search interval adaption where an initial ANN is trained with a limited training sample, and new points in the vicinity of the optimal solution are used to retrain the ANN, (Kourakos, [page 511 col 1 paragraph 3 lines 1-19], which is a similar idea to the active learning described in Wagner, (Wagner [0060]-[0061]). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Rather than retraining a global ANN, Kourakos teaches first training a set of moduler subnetworks, performing searches on new points using these subnetworks, and retraining only subnetworks that do not perform well, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Kourakos further describes that each modular subnetwork is limited to a control area, but the control area changes as inputs are added or removed, (Kourakos [page 512 col 1 paragraph 3 lines 1-13]). There are significant benefits to using this system in an actual case study, which describes adding and removing inputs to the subnetworks (Kourakos [page 515 col 2 paragraph 5 line 12]-[page 517 col 1 paragraph 2 line 8]). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully monitoring and controlling the well pumps in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the ANN subnetworks that can be trained and re-trained in Kourakos, (Kourakos [page 515 col 1 paragraph 2 lines 1-19]). Therefore, it would have been obvious to combine Wagner in view of Minkin with Kourakos to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claims 5, 11, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (Wagner) in view of U.S. Pub. 2018/0165604 (Minkin) in further view of "Pumping optimization of coastal aquifers based on evolutionary algorithms and surrogate modular neural network models" (Kourakos) in still further view of U.S. Pub.  2017/0372196 (Traidia).
With respect to claim 5, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above. Wagner, Minkin, and Kourakos do not teach wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset, and re-train the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Traidia teaches wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset (receive NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11); and re-train the trained surrogate digital model (expert system must be retrained, step 525, [0053] lines 17-18) based on an accuracy assessment (step 515, tests the consistency (i.e., field validity) of the current Expert System (ES) by comparing the field outputs with the prediction of ES on the field inputs to determine if the current ES needs to be re-trained, [0053] lines 1-6) of the audit information (NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin and Kourakos with Traidia because this is applying a known technique (Traidia) to a known device (Wagner in view of Minkin and Kourakos) ready for improvement to yield predictable results. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-35]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Traidia discloses an analogous system and method to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset if predications lack accuracy using current data, (Traidia [0051] lines 9-20, 36-37). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9); Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5); Kourakos provides a solution for exploring optimizations outside a domain of the constraints provided (Kourakos [page 509 col 2 paragraph 2 lines 32-35); and Traidia provides a system that splits new data into inputs and outputs and tests the field validity of the expert system, and retrains if necessary ([0053] lines 1-18), a person having skill in the art would have a reasonable expectation of successfully modeling the pumping mechanisms and retraining upon an accuracy assessment of audit information in the system of Wagner in view of Minkin and Kourakos by modifying Wagner in view of Minkin and Kourakos with the expert system that can be trained and re-trained in Traidia, (Traidia, [0041]-[0053]). Therefore, it would have been obvious to combine Wagner in view of Minkin and Kourakos with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 1, as noted above.
Wagner, Minkin, and Kourakos do not teach wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points and a first collection of validation DOE operating points different than the training DOE operating points; and wherein retraining the trained surrogate digital model of the industrial asset further comprises generating a second collection of training DOE operating points.
	However, Traidia teaches wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points and a first collection of validation DOE operating points different than the training DOE operating points (DOE happens at step 407 in FIG. 4, [0045]; data is trained and tested at step 420 in FIG. 5, [0047], referencing FIG. 7, which shows training set 715 and testing set 720 explicitly, [0066]); and wherein retraining the trained surrogate digital model of the industrial asset further comprises generating a second collection of training DOE operating points (retraining is done as initial training is done, which involves repeating the DOE, [0053] lines 18-19).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin and Kourakos with Traidia because this is applying a known technique (Traidia) to a known device (Wagner in view of Minkin and Kourakos) ready for improvement to yield predictable results. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-35]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Traidia discloses an analogous system and method to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset with a design of experiments, which reduces the number of simulations necessary to build a database (Traidia [0045] lines 1-19). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9); Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5); Kourakos provides a solution for exploring optimizations outside a domain of the constraints provided (Kourakos [page 509 col 2 paragraph 2 lines 32-35); and Traidia provides a system that reduces training necessary using a DOE ([0045] lines 1-19), a person having skill in the art would have a reasonable expectation of successfully modeling the pumping mechanisms and retraining upon an accuracy assessment of audit information in the system of Wagner in view of Minkin and Kourakos by modifying Wagner in view of Minkin and Kourakos with the expert system that can be trained and re-trained in Traidia, (Traidia, [0041]-[0053]). Therefore, it would have been obvious to combine Wagner in view of Minkin and Kourakos with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 13, as noted above. Wagner, Minkin, and Kourakos do not teach receiving subsequent audit information associated with operation of the industrial asset or re-training the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Traidia teaches receiving subsequent audit information associated with operation of the industrial asset (receive NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11); and re-training the trained surrogate digital model (expert system must be retrained, step 525, [0053] lines 17-18) based on an accuracy assessment (step 515, tests the consistency (i.e., field validity) of the current Expert System (ES) by comparing the field outputs with the prediction of ES on the field inputs to determine if the current ES needs to be re-trained, [0053] lines 1-6) of the audit information (NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin and Kourakos with Traidia because this is applying a known technique (Traidia) to a known device (Wagner in view of Minkin and Kourakos) ready for improvement to yield predictable results. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-35]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Traidia discloses an analogous system and method to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset if predications lack accuracy using current data, (Traidia [0051] lines 9-20, 36-37). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9); Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5); Kourakos provides a solution for exploring optimizations outside a domain of the constraints provided (Kourakos [page 509 col 2 paragraph 2 lines 32-35); and Traidia provides a system that splits new data into inputs and outputs and tests the field validity of the expert system, and retrains if necessary ([0053] lines 1-18), a person having skill in the art would have a reasonable expectation of successfully modeling the pumping mechanisms and retraining upon an accuracy assessment of audit information in the system of Wagner in view of Minkin and Kourakos by modifying Wagner in view of Minkin and Kourakos with the expert system that can be trained and re-trained in Traidia, (Traidia, [0041]-[0053]). Therefore, it would have been obvious to combine Wagner in view of Minkin and Kourakos with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Wagner in view of Minkin in further view of Kourakos teaches all of the limitations of claim 16, as noted above.
Wagner, Minkin, and Kourakos do not teach wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a collection of training Design Of Experiment (“DOE”) operating points and a collection of validation DOE operating points different than the training DOE operating points.
However, Traidia teaches wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a collection of training Design Of Experiment (“DOE”) operating points and a collection of validation DOE operating points different than the training DOE operating points (DOE happens at step 407 in FIG. 4, [0045]; data is trained and tested at step 420 in FIG. 5, [0047], referencing FIG. 7, which shows training set 715 and testing set 720 explicitly, [0066]).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin and Kourakos with Traidia because this is applying a known technique (Traidia) to a known device (Wagner in view of Minkin and Kourakos) ready for improvement to yield predictable results. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Wagner specifically states that the queries are limited by the constraint of domain (X and G) definitions, (Wagner [0060] line 6). Kourakos solves the constraint problem of Wagner, by reformulating the constraint into an unconstrained problem, (Kourakos [page 509 col 2 paragraph 2 lines 32-35]). This allows the objective function to be executed outside the domain of feasibility, (Kourakos [page 509 col 2 paragraph 2 lines 32-25]). Traidia discloses an analogous system and method to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset with a design of experiments, which reduces the number of simulations necessary to build a database (Traidia [0045] lines 1-19). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9); Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5); Kourakos provides a solution for exploring optimizations outside a domain of the constraints provided (Kourakos [page 509 col 2 paragraph 2 lines 32-35); and Traidia provides a system that reduces training necessary using a DOE ([0045] lines 1-19), a person having skill in the art would have a reasonable expectation of successfully modeling the pumping mechanisms and retraining upon an accuracy assessment of audit information in the system of Wagner in view of Minkin and Kourakos by modifying Wagner in view of Minkin and Kourakos with the expert system that can be trained and re-trained in Traidia, (Traidia, [0041]-[0053]). Therefore, it would have been obvious to combine Wagner in view of Minkin and Kourakos with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0060999 (Ogino) – Step S5 of FIG. 2 shows obtaining a response surfaces; and S10 and S11 describe if a computed difference of the response surface is not within a prescribed range, updating the response surface model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148